         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 1 of 12 - Page ID#: 186



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY



        JEFFREY C. SPAW,

                     Plaintiff,
                                                Hon. Joseph M. Hood
        vs.
                                                Case No. 5:18-cv-00230-JMH
        AMCOR RIGID PLASTICS USA, LLC,

                     Defendant.


        STRAUSE LAW GROUP, PLLC                 MIDDLETON REUTLINGER
        Randall S. Strause                      Elisabeth S. Gray
        Parker M. Wornall                       401 S. Fourth Street, Suite 2600
        804 Stone Creek Pkwy., Ste. One         Louisville, KY 40202
        Louisville, KY 40223                    Phone: (502) 584-1135
        Phone: (502) 426-1661                   Fax: (502) 561-1980
        Fax: (502) 426-6772                     egray@MiddletonLaw.com
        rstrause@strauselawgroup.com
        pwornall@strauselawgroup.com            And
        Attorneys for Plaintiff
                                                FOLEY & LARDNER LLP
                                                John F. Birmingham (admitted phv)
                                                Felicia S. O’Connor (admitted phv)
                                                500 Woodward Avenue, Suite 2700
                                                Detroit, MI 48226-3489
                                                Phone: 313.234.7100
                                                Fax: 313.234.2800
                                                jbirmimgham@foley.com
                                                foconnor@foley.com
                                                Attorneys for Defendant


                     DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES




                                                i
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 2 of 12 - Page ID#: 187



                   NOW COMES Defendant Amcor Rigid Plastics USA LLC (“Defendant”), by and

        through its attorneys, Foley & Lardner LLP, and hereby answers Plaintiff Jeffrey Spaw’s

        (“Plaintiff”) Complaint as follows:

                   Defendant admits the allegations set forth in the introductory paragraph of Plaintiff's

        Complaint only to the extent that Plaintiff purports to state claims pursuant to the Age

        Discrimination in Employment Act, codified at 29 U.S.C. §623 et seq., and the Kentucky Civil

        Rights Act (“KCRA”) , K.R.S. § 344.040(1). Defendant, however, denies that Plaintiff was

        discriminated against in any way, that Plaintiff has suffered any damages caused by Defendant,

        or that it is liable to Plaintiff for any sum of money or in any manner whatsoever.

                                                         PARTIES

                   1.     Defendant admits the allegations in Paragraph 1 of Plaintiff’s Complaint only to

        the extent that Plaintiff is a former employee of Defendant. Upon information and belief,

        Plaintiff resides in Kentucky.

                   2.     Defendant admits the allegations in Paragraph 2 of Plaintiff’s Complaint.

                                              JURISDICTION AND VENUE

                   3.     Defendant neither admits nor denies the allegations contained in Paragraph 3 of

        Plaintiff’s Complaint for the reasons that they assert legal conclusions. To the extent an answer

        is required, Defendant does not dispute this Court’s jurisdiction over this matter.

                   4.     Defendant neither admits nor denies the allegations contained in Paragraph 4 of

        Plaintiff’s Complaint for the reasons that they assert legal conclusions. To the extent an answer

        is required, Defendant does not dispute that this Court is the proper venue for this matter.

                                                           FACTS

                   5.     Defendant admits the allegations in Paragraph 5 of Plaintiff’s Complaint.



                                                           1
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 3 of 12 - Page ID#: 188



                   6.    Defendant neither admits nor denies the allegations contained in Paragraph 6 of

        Plaintiff’s Complaint to the extent that they assert legal conclusions. Upon information and

        belief, Plaintiff’s date of birth is April 1, 1963 and he was 54 years old at the time of his

        termination from Defendant.

                   7.    Defendant denies the allegations in Paragraph 7 of Plaintiff’s Complaint.

                   8.    Defendant admits the allegations in Paragraph 8 of Plaintiff’s Complaint only to

        the extent that Plaintiff was employed by Defendant as a Machine Operator II (Nissei Machine)

        – One Step, on B shift, which is a daytime shift, and that Plaintiff was an hourly employee paid

        at the rate of $22.9104 per hour, with elected medical insurance coverage, paid time off and

        other benefits.     Defendant denies the remaining allegations in Paragraph 8 of Plaintiff’s

        Complaint.

                   9.    Defendant denies the allegations in Paragraph 9 of Plaintiff’s Complaint.

                   10.   Defendant neither admits nor denies the allegations set forth in Paragraph 10 of

        Plaintiff's Complaint because it lacks knowledge or information sufficient to form a belief as to

        the truth of the allegations and, therefore, leaves Plaintiff to his proofs.

                   11.   Defendant admits the allegations in Paragraph 11 of Plaintiff’s Complaint only to

        the extent that it hired Robert Healy as the Senior Plant Manager of its Nicholasville facility in

        the summer of 2015 and that following his hiring, and through the beginning of 2016, a few

        other management positions changed to newly hired or transferred employees. Defendant denies

        the remaining allegations in Paragraph 11 of Plaintiff’s Complaint.

                   12.   Defendant denies the allegations in Paragraph 12 of Plaintiff’s Complaint.

                   13.   Defendant admits the allegations in Paragraph 13 of Plaintiff’s Complaint only to

        the extent that Defendant terminated Plaintiff’s employment on May 8, 2017 in accordance with



                                                           2
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 4 of 12 - Page ID#: 189



        Defendant’s corrective action procedure, following several other disciplines for poor work

        quality and other policy violations. Defendant denies the remaining allegations in Paragraph 13

        of Plaintiff’s Complaint.

                   14.   Defendant admits the allegations in Paragraph 14 of Plaintiff’s Complaint only to

        the extent that Plaintiff participated in a quality improvement initiative focused on ticketing

        errors. Defendant denies the remaining allegations in Paragraph 14 of Plaintiff’s Complaint,

        including the implication that any involvement in the initiative is evidence that Plaintiff did not

        commit ticketing errors.

                   15.   Defendant admits the allegations in Paragraph 15 of Plaintiff’s Complaint.

                   16.   Defendant admits the allegations in Paragraph 16 of Plaintiff’s Complaint only to

        the extent that Daniel Sizemore was the temporary employee working with Plaintiff during the

        incident in which Plaintiff did not follow proper protocol regarding changing a filter on the

        Nissei machine. Upon information and belief Daniel Sizemore is the step-brother of supervisor

        Shaun Charlton who worked on a different shift from both Daniel Sizemore and Plaintiff.

        Defendant denies the remaining allegations in Paragraph 16 of Plaintiff’s Complaint.

                   17.   Defendant admits the allegations in Paragraph 17 of Plaintiff’s Complaint.

                   18.   Defendant admits the allegations in Paragraph 18 of Plaintiff’s Complaint.

        Defendant further states that Operators are permitted to train temporary employees on some

        aspects of the facilities’ machines, however the Operator maintains responsibility for and must

        maintain control of the machine and any process performed by a temporary worker undergoing

        such training.

                   19.   Defendant denies the allegations in Paragraph 19 of Plaintiff’s Complaint.




                                                          3
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 5 of 12 - Page ID#: 190



                   20.   Defendant admits the allegations in Paragraph 20 of Plaintiff’s Complaint only to

        the extent that during the process of changing the filter on the Nissei machine, Plaintiff

        improperly turned off air valves rather than water valves. Defendant admits that when Sizemore

        used a wrench to loosen eyebolts on the machine, water sprayed on the floor causing a safety

        hazard. Defendant denies the remaining allegations in Paragraph 20 of Plaintiff’s Complaint

        including the implication that only Sizemore’s actions caused the release of water from the

        machine.

                   21.   Defendant admits the allegations in Paragraph 21 of Plaintiff’s Complaint only to

        the extent that Jeff Jessie and Russ Daniels witnessed some portion of the incident. Defendant

        denies the remaining allegations in Paragraph 21 including the implication that Jeff Jessie and

        Russ Daniels agree with Plaintiff’s description and characterization of the incident.

                   22.   Defendant denies the allegations in Paragraph 22 of Plaintiff’s Complaint.

                   23.   Defendant admits the allegations in Paragraph 23 of Plaintiff’s Complaint only to

        the extent that Defendant disciplined Plaintiff as a result of the incident in which water spilled

        from the Nissei machine due to Plaintiff’s failure to follow proper process and that Defendant

        terminated Plaintiff’s employment in accordance with Defendant’s corrective action procedure,

        following several other disciplines for poor work quality and other policy violations. Defendant

        denies the remaining allegations in Paragraph 23 of Plaintiff’s complaint including the

        implication that Defendant improperly blamed Plaintiff.

                   24.   Defendant admits the allegations in Paragraph 24 of Plaintiff’s Complaint.

                   25.   Defendant denies the allegations in Paragraph 25 of Plaintiff’s Complaint.

                   26.   Defendant denies the allegations in Paragraph 26 of Plaintiff’s Complaint.

                   27.   Defendant admits the allegations in Paragraph 27 of Plaintiff’s Complaint.



                                                          4
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 6 of 12 - Page ID#: 191



                   28.   Defendant denies the allegations in Paragraph 28 of Plaintiff’s Complaint.

                   29.   Defendant admits the allegations in Paragraph 29 of Plaintiff’s Complaint only to

        the extent that packaging tickets are black and white.              Defendant denies the remaining

        allegations in Paragraph 29 of Plaintiff’s Complaint.

                   30.   Defendant denies the allegations in Paragraph 30 of Plaintiff’s Complaint.

                   31.   Defendant admits the allegations in Paragraph 31 of Plaintiff’s Complaint only to

        the extent that Plaintiff placed a new ticket over the old, incorrect ticket. Defendant denies the

        remaining allegations in Paragraph 31 of Plaintiff’s Complaint, including the implication that

        placing a new ticket over an incorrect ticket is proper protocol and that Plaintiff therefore

        “corrected” the issue.

                   32.   Defendant admits the allegations in Paragraph 32 of Plaintiff’s Complaint only to

        the extent that Plaintiff placed a new ticket over the old, incorrect ticket. Defendant denies the

        remaining allegations in Paragraph 32 of Plaintiff’s Complaint, including the implication that

        placing a new ticket over an incorrect ticket is proper protocol.

                   33.   Defendant admits the allegations in Paragraph 33 of Plaintiff’s Complaint only to

        the extent that Defendant issued a discipline to Plaintiff on April 20, 2017 for his ticketing error.

        Defendant denies the remaining allegations in Paragraph 33 of Plaintiff’s Complaint.

                   34.   Defendant denies the allegations in Paragraph 34 of Plaintiff’s Complaint.

                   35.   Defendant admits the allegations in Paragraph 35 of Plaintiff’s Complaint only to

        the extent that it issued a discipline for inappropriate behavior to Plaintiff on January 31, 2017

        due to an incident that occurred on January 15, 2017 in which Plaintiff made the comment that if

        his children had done something that a female co-worker had done, he would spank them.

        Defendant denies the remaining allegations in Paragraph 35 of Plaintiff’s Complaint.



                                                          5
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 7 of 12 - Page ID#: 192



                   36.   Defendant admits the allegations in Paragraph 36 of Plaintiff’s Complaint only to

        the extent that it issued a Final Written Warning to Plaintiff on May 19, 2016 for a number of

        work quality issues that occurred on his May 8, 2016 shift and because Plaintiff had two prior

        work quality disciplines.     Defendant denies the remaining allegations in Paragraph 36 of

        Plaintiff’s Complaint.

                   37.   Defendant denies the allegations in Paragraph 37 of Plaintiff’s Complaint.

                   38.   Defendant admits the allegations in Paragraph 38 of Plaintiff’s Complaint only to

        the extent that he received three written disciplines between April 16, 2017 and May 8, 2017.

        Defendant denies the remaining allegations in Paragraph 38 of Plaintiff’s Complaint.

                   39.   Defendant denies the allegations in Paragraph 39 of Plaintiff’s Complaint.

                   40.   Defendant denies the allegations in Paragraph 40 of Plaintiff’s Complaint.

                   41.   Defendant denies the allegations in Paragraph 41 of Plaintiff’s Complaint.

                   42.   Defendant admits the allegations in Paragraph 42 of Plaintiff’s Complaint only to

        the extent that Defendant did not complain of age discrimination at any time during his

        employment with Defendant. Defendant denies the remaining allegations in Paragraph 42 of

        Plaintiff’s Complaint.

                   43.   Defendant admits the allegations in Paragraph 43 of Plaintiff’s Complaint.

                   44.   Defendant admits the allegations in Paragraph 44 of Plaintiff’s Complaint.

                   45.   Defendant denies the allegations in Paragraph 45 of Plaintiff’s Complaint.

                   46.   Defendant denies the allegations in Paragraph 46 of Plaintiff’s Complaint.

                   47.   Defendant denies the allegations in Paragraph 47 of Plaintiff’s Complaint.

                   48.   Defendant denies the allegations in Paragraph 48 of Plaintiff’s Complaint.

                   49.   Defendant denies the allegations in Paragraph 49 of Plaintiff’s Complaint.



                                                          6
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 8 of 12 - Page ID#: 193



                   50.   Defendant denies the allegations in Paragraph 50 of Plaintiff’s Complaint.

                   51.   Defendant admits the allegations in Paragraph 51 of Plaintiff’s Complaint only to

        the extent that when any shift has an opening, current employees are permitted to bid on the open

        position and are granted the open position based on several factors including seniority, training

        and past performance. Defendant admits that in the case of Plaintiff’s former position, through

        the above referenced bidding process, an employee named Jessica Ceplecha, a Machine Operator

        II, working on night shift, bid on the open Machine Operator II position on B shift and

        Defendant granted her the position.

                   52.   Defendant admits the allegations in Paragraph 52 of Plaintiff’s Complaint only to

        the extent that when any shift has an opening, current employees are permitted to bid on the open

        position and are granted the open position based on several factors including seniority, training

        and past performance. Defendant denies the remaining allegations in Paragraph 52 of Plaintiff’s

        Complaint.

                                      COUNT I – ALLEGED VIOLATION OF ADEA

                   53.   Defendant hereby incorporates by reference as if fully set forth herein their above

        answers to Paragraphs 1 – 52 of Plaintiff’s Complaint.

                   54.   Defendant neither admits nor denies the allegations contained in Paragraph 54 of

        Plaintiff’s Complaint to the extent that they assert legal conclusions. Upon information and

        belief, Plaintiff was 54 years old at the time of his termination from Defendant.

                   55.   Defendant admits the allegations in Paragraph 55 of Plaintiff’s Complaint only to

        the extent that Defendant hired Plaintiff in 2011. Defendant neither admits nor denies the

        remaining allegations set forth in Paragraph 55 of Plaintiff's Complaint because it lacks




                                                          7
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 9 of 12 - Page ID#: 194



        knowledge or information sufficient to form a belief as to the truth of the allegations and,

        therefore, leaves Plaintiff to his proofs.

                   56.    Defendant denies the allegations in Paragraph 56 of Plaintiff’s Complaint.

                   57.    Defendant denies the allegations in Paragraph 57 of Plaintiff’s Complaint.

                   58.    Defendant denies the allegations in Paragraph 58 of Plaintiff’s Complaint.

                   59.    Defendant denies the allegations in Paragraph 59 of Plaintiff’s Complaint.

                   60.    Defendant denies the allegations in Paragraph 60 of Plaintiff’s Complaint.

                   61.    Defendant denies the allegations in Paragraph 61 of Plaintiff’s Complaint and

        denies that it is liable to Plaintiff for any sum of money or in any manner whatsoever.

                   WHEREFORE, Defendant denies that it is liable to Plaintiff for any sum of money or in

        any manner whatsoever, and prays that this Honorable Court dismiss Plaintiff’s Complaint in its

        entirety with prejudice and award Defendant its costs and attorneys’ fees incurred in defending

        this action.

                                   AFFIRMATIVE AND SPECIAL DEFENSES

                   In further answer to Plaintiff’s Complaint and by way of affirmative and special defenses,

        Defendant states that it may rely upon the following affirmative and special defenses, if

        applicable, and supported by facts to be determined through appropriate discovery:

                   A.     Plaintiff’s Complaint fails to state a claim on which relief can be granted.

                   B.     Plaintiff cannot establish a prima facie case of age discrimination.

                   C.     Plaintiff cannot establish a prima facie case of age harassment.

                   D.     Any actions taken with regard to Plaintiff’s employment were taken for

        legitimate, nondiscriminatory, nonretaliatory business reasons.




                                                            8
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 10 of 12 - Page ID#: 195



                   E.     Plaintiff cannot demonstrate that Defendant’s proffered reasons for actions taken

        with regard to his employment were pretextual.

                   F.     Plaintiff did not complain about any alleged age discrimination or harassment.

                   G.     Plaintiff cannot establish that the alleged conduct was intended to or did in fact

        substantially interfere with his employment or created an intimidating, hostile, or offensive work

        environment.

                   H.     Plaintiff cannot establish that Defendant failed to take prompt and appropriate

        remedial action in response to any complaints of which it had proper notice.

                   I.     Plaintiff’s claims are barred in whole or in part by the applicable statutes of

        limitations, including, but not limited to, the six month statute of limitation that Plaintiff

        expressly agreed to in his employment application and the Amcor Employee Handbook.

                   J.     Plaintiff’s claims are barred or estopped by virtue of his own misconduct.

                   K.     Plaintiff’s claims are barred in whole or in part by reason of his unclean hands.

                   L.     Plaintiff’s claims and remedies are barred in whole or in part by his failure to

        mitigate his alleged damages, if any.

                   M.     Plaintiff’s injuries, if any, are the result of Plaintiff’s comparative and/or

        contributory negligence and/or his own conduct.

                   Defendant reserves the right to amend its answer to add additional affirmative and/or

        special defenses or to delete or withdraw affirmative and/or special defenses as may become

        necessary after a reasonable opportunity for discovery.

                          WHEREFORE, Defendant denies that it is liable to Plaintiff for any sum of

        money or in any manner whatsoever, and prays that this Honorable Court dismiss Plaintiff’s




                                                           9
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 11 of 12 - Page ID#: 196



        Complaint in its entirety with prejudice and award Defendant its costs and attorneys’ fees

        incurred in defending this action.


                                                        Respectfully submitted,

                                                        /s/ Felicia S. O’Connor
                                                        John F. Birmingham (admitted phv)
                                                        Felicia S. O’Connor (admitted phv)
                                                        FOLEY & LARDNER LLP
                                                        500 Woodward Avenue, Suite 2700
                                                        Detroit, MI 48226-3489
                                                        Phone: 313.234.7100
                                                        Fax: 313.234.2800
                                                        jbirmimgham@foley.com
                                                        foconnor@foley.com

                                                        -and-

                                                        Elisabeth S. Gray
                                                        MIDDLETON REUTLINGER
                                                        401 S. Fourth Street, Suite 2600
                                                        Louisville, KY 40202
                                                        Phone: (502) 584-1135
                                                        Fax: (502) 561-1980
                                                        egray@MiddletonLaw.com

                                                        Attorneys for Defendant




                                                   10
4831-0450-7253.3
         Case: 5:18-cv-00230-JMH Doc #: 16 Filed: 10/09/18 Page: 12 of 12 - Page ID#: 197



                                       CERTIFICATE OF SERVICE

                       I hereby certify that, on October 9, 2018, I caused to be filed Defendant’s
        Answer and Affirmative Defenses, and this Certificate of Service using the ECF system.
        Notice of this will be sent to the parties by operation of the Court’s electronic filing system.
        Parties may access this filing through the Court’s system.



                                                       /s/ Felicia S. O’Connor
                                                       Felicia S. O’Connor




4831-0450-7253.3
